UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4656


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE D. MCLAMORE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:09-cr-00288-MJP-1)


Submitted:   May 19, 2011                     Decided:   June 2, 2011


Before NIEMEYER, KEENAN, and WYNN Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Ward Murphy, KOLB & MURPHY, Attorneys at Law, LLC,
Sumter, South Carolina, for Appellant. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina; Kevin Frank McDonald, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrence          D.   McLamore         pleaded    guilty,       pursuant    to    a

plea   agreement,       to    one    count     of     possession       of    firearms     and

ammunition    by    a    convicted        felon       in     violation      of   18    U.S.C.

§§ 922(g)(1),       924(a)(2),           (e)   (2006).           The     district       court

sentenced McLamore to fifteen years in prison and five years of

supervised release, and imposed a $100 special assessment.                                   We

affirm.

           On appeal, McLamore’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which he states

that he could find no meritorious issues for appeal.                                  Counsel

calls our attention to whether the district court fully complied

with the dictates of Fed. R. Crim. P. 11 in taking McLamore’s

guilty    plea     as   well        as    whether      the     sentence       imposed     was

reasonable.

           Because McLamore did not move in the district court to

withdraw his guilty plea, the Rule 11 hearing is reviewed for

plain error.       United States v. Martinez, 277 F.3d 517, 525-26

(4th Cir. 2002).             “To establish plain error, [McLamore] must

show that an error occurred, that the error was plain, and that

the error affected his substantial rights.”                            United States v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                           Even if McLamore

satisfies these requirements, “correction of the error remains

within [the Court’s] discretion, which [the Court] should not

                                               2
exercise     .    .     .    unless       the    error    seriously      affect[s]           the

fairness,        integrity,          or        public     reputation      of       judicial

proceedings.”           Id.      (internal           quotation   marks     and     citation

omitted).        Our review of the plea hearing transcript reveals no

errors warranting reversal of McLamore’s conviction.

            We review McLamore’s sentence for reasonableness under

a   deferential        abuse    of    discretion        standard.      Gall      v.    United

States, 552 U.S. 38, 51 (2007).                       McLamore received the minimum

sentence mandated by statute.                        Thus, his sentence was per se

reasonable       and    we     find       no    abuse    of   the   district          court’s

discretion.        United States v. Farrior, 535 F.3d 210, 224 (4th

Cir.   2008).           Although          McLamore      did   not   file       a      pro    se

supplemental brief, we have reviewed the substantive allegations

he set forth in a pro se letter to this court.                         We find none of

his contentions meritorious.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McLamore’s conviction and sentence.                                     This

court requires that counsel inform McLamore, in writing, of the

right to petition the Supreme Court of the United States for

further review.             If McLamore requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from



                                                 3
representation.    Counsel’s motion must state that a copy thereof

was served on McLamore.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4